Riddick, J., (after stating the facts.) The first question for us to determine is whether the condition upon which the pardon was granted was valid or not. In other words, did the governor have power to annex to his pardon the condition that the petitioner should “depart from and remain without the borders of the state?” It is said, in Bacon’s Abridgment, that “it' seems agreed that the king may extend his mercy on what terms he pleases, and consequently may annex to his pardon any condition that he thinks fit, whether precedent or subsequent, on the performance whereof the validity of the pardon will depend.” Bacon's Abridgement, vol. 7, p. 412; 4 Blackstone, Com. p. 401. It is now well settled that when the constitution gives an unrestricted power of pardon to the governor of the state, he has the right to annex to his pardon any condition, precedent or subsequent, provided it be not illegal, immoral, or impossible to be performed. Ex parte Hunt, 10 Ark. 284; United States v. Wilson, 7 Pet. 150; Ex fiarte Wells, 18 How. 307; Arthur v. Craig, 48 Iowa, 264; State v. McIntire, 59 Am. Dec. 576; 1 Bish. Crim. Law, sec. 914. ' Our constitution provides that the governor shall have power to grant pardons “under such rules and regulations as shall be prescribed bylaw,” and a statute expressly authorizes him to grant pardons oh condition that the convicted person “shall leave the state and never again return to it.” Sec. 18, Art. 6 Const. 1874 ; sec. 2412, Sand. & H. Digest. But it is said that this statute is in conflict with section 21 of article 2 of the'constitution, which provides that under no circumstances shall any person be exiled from the state. We do not agree with this contention. That provision of the constitution forbidding exile was intended as a protection to citizens and inhabitants of the state. Any statute of the legislature, or order of the courts, or executive, inflicting upon a person banishment from the state would, under that section, be void. It forbids exile or compulsory banishment, but it does not say that a person may not, of his own volition, leave the state to escape punishment, or that the governor may not, by his pardon, permit him to do so. To hold that it did would be to construe a provision that was intended to protect the inhabitants of the state into one restricting the power of the governor when exercised in their behalf. Who can doubt that it would be esteemed a great boon by most of those unfortunates, against whom a sentence of imprisonment in the penitentiary for a long term of years has been rendered, to be allowed to escape it by leaving the state? When a citizen of another state or country commits a crime in this state, it might, under some circumstances, be to the best interest of all concerned that a pardon be granted on condition that he leave the state and never return. One can readily conceive of other instances when, to prevent the possibility of future strife between the convicted person and those against whose persons or property he had committed a crime, it would be proper to impose this as a condition of the pardon. [Note. — Por conditions in pardons generally, see note to People v. Cummings (Mich.), 14 L,. R. A. 285. — Rep.] We think the constitution does not deprive the governor of the power to grant pardons on such conditions. As Hawkins accepted his pardon on this condition, and afterwards violated it, the pardon by its own terms became void. His subsequent arrest and imprisonment were therefore legal. The judgment of the court dismissing his petition was, in our opinion, right, and is affirmed. Bunn, C. J., concurred in the judgment on the ground only that, if the condition was void, the pardon ■ was also void.